

Exhibit 10.1
PROMISSORY NOTE


$550,000
February 4, 2009



FOR VALUE RECEIVED, the undersigned, WORLDGATE COMMUNICATIONS, INC., a Delaware
corporation (the “Debtor”), hereby absolutely, irrevocably and unconditionally
promises to pay to the order of WGI INVESTOR LLC, a Delaware limited liability
company (the “Payee”), in lawful money of the United States of America and in
good and immediately available funds, the principal sum of FIVE HUNDRED AND
FIFTY THOUSAND DOLLARS (the “Principal Sum”).  All payments made pursuant to
this promissory note (this “Promissory Note”) will be made free and clear of,
and without deduction for, withholding, setoff, recoupment, claim or
counterclaim of any type or kind, including, without limitation, pursuant to any
other agreement to which the Debtor or the Payee is or might from time to time
be party.
 
Reference is hereby made to that certain Securities Purchase Agreement, dated as
of December 12, 2008, by and between the Debtor and the Payee (the “Purchase
Agreement”).  The amounts advanced by the Payee to the Debtor under this
Promissory Note constitute an advance to Debtor as contemplated under Section
2.1 of the Purchase Agreement.  This Promissory Note shall be cancelled upon the
occurrence of the closing of the transactions contemplated by the Purchase
Agreement.
 
Unless this Promissory Note is cancelled in accordance with the immediately
preceding paragraph, the Debtor shall pay the Principal Sum in full on or before
May 1, 2009 (the “Maturity Date”).  Interest on the unpaid Principal Sum
outstanding from time to time shall accrue at the rate of six percent (6%) per
annum (computed on the basis of a 360-day year and the actual number of days
elapsed in any year), or (if less) at the highest rate then permitted under
applicable law (the “Interest Rate”).  The Company shall pay to the Payee all
accrued interest on the Maturity Date.  Unless prohibited under applicable law,
any accrued interest which is not paid on the date on which it is due and
payable shall bear interest at the same rate at which interest is then accruing
on the Principal Sum until such interest is paid.
 
The Debtor hereby waives presentment, demand for payment, notice of non-payment,
notice of dishonor, and all other notices or demands in connection with the
delivery, acceptance, performance, default or endorsement of this Promissory
Note, as well as diligence in collecting this Promissory Note.

 
 

--------------------------------------------------------------------------------

 

Each of the following events shall constitute an “Event of Default” under this
Promissory Note: (a) the Debtor shall fail to pay the Principal Sum to the Payee
on or before the Maturity Date; (b) the Purchase Agreement shall have been
terminated by the Debtor pursuant to Section 9(a) of the Purchase Agreement; (c)
the Debtor shall have breached (or shall have failed to perform) a
representation, warranty, covenant or agreement contained in the Purchase
Agreement; (d) the Debtor shall fail to pay any other sum due under this
Promissory Note when the same becomes due and payable; or (e) the Debtor shall
(i) make an assignment for the benefit of creditors, (ii) be adjudicated
bankrupt or insolvent, (iii) seek the appointment of, or be the subject of an
order appointing, a trustee, liquidator or receiver as to all or part of its
assets, (iv) commence, approve or consent to, any case or proceeding under any
bankruptcy, reorganization or similar law and, in the case of an involuntary
case or proceeding, such case or proceeding is not dismissed within
forty-five (45) days following the commencement thereof, or (v) be the subject
of an order for relief in an involuntary case under federal bankruptcy law.
 
At any time after the occurrence of an Event of Default, (1) in the case of an
Event of Default under clause (c) of the preceding paragraph, the entire unpaid
principal amount of this Promissory Note and all other amounts payable hereunder
shall automatically become forthwith due and payable, without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived
by the Debtor; and (2) in the case of any Event of Default other than under
clause (c) of the preceding paragraph, the Payee may, by written notice to the
Debtor, declare the unpaid principal amount of this Promissory Note and all
other amounts payable hereunder, to be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Debtor.
 
In addition to and without in any way limiting the foregoing, upon the
occurrence of an Event of Default or at any time thereafter, the Payee may
employ all remedies allowed by law.  No remedy herein conferred upon the Payee
is intended to be exclusive of any other remedy and each and every remedy shall
be cumulative and in addition to every other remedy hereunder, now or hereafter
existing at law or in equity or otherwise.


The Debtor’s payment and performance obligations under this Promissory Note are
absolute and unconditional.  Any claim that the Debtor may now or hereafter have
against the Payee or any affiliate thereof, including, without limitation,
pursuant to any existing or future agreement to which one or both may be a
party, shall not affect or excuse the absolute and unconditional obligation of
the Debtor to make any payment required to be made to the Payee, and shall not
be used or asserted as a claim against, or a defense to, payment of such
obligation or as set-off, counterclaim or deduction against such payment.  The
Payee, under or in any way in connection with this Promissory Note, shall have
no obligation or responsibility with respect to any dispute that may arise
between the Debtor and any such foregoing person, and no such dispute shall
prevent the Payee from taking such action as it may deem appropriate in order to
preserve, protect or enforce its rights hereunder.

 
-2-

--------------------------------------------------------------------------------

 

The Debtor further agrees to pay to the Payee, on demand, any and all reasonable
costs and expenses (including court costs and legal expenses) incurred or
expended by the Payee in connection with the enforcement of this Promissory
Note, together with interest on amounts recoverable under this paragraph from
the time when such amounts become due until payment, whether before or after
judgment, at the Interest Rate, provided that if such interest exceeds the
maximum amount permitted to be paid under applicable law, then such interest
shall be reduced to such maximum permitted amount.


The unenforceability of any provision hereof shall not affect the validity of
any other provision hereof.  The obligations of the Debtor hereunder are not
assignable and shall not be assigned or transferred.  All obligations of the
Debtor hereunder shall bind the heirs, agents and attorneys-in-fact, and
permitted successors and assigns of the Debtor.  The Payee may transfer or
assign all or any part of its interest in this Promissory Note without the
consent of the Debtor or any other party.


This Promissory Note shall be governed by and construed in accordance with the
laws of the State of New York applicable to agreements made and to be performed
entirely within the State of New York, without regard to the conflicts of law
principles thereof.  THE DEBTOR ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
THAT MIGHT ARISE UNDER THIS PROMISSORY NOTE IS LIKELY TO INVOLVE COMPLEX AND
DIFFICULT ISSUES AND, THEREFORE, THE DEBTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN CONNECTION
WITH ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR IN ANY WAY RELATED TO THIS
PROMISSORY NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY.


This Promissory Note constitutes the entire agreement between and among the
parties with respect to the subject matter hereof.  There are no oral
understandings, agreements, representations or warranties not expressly set
forth herein.  This Promissory Note shall not be changed orally, but only by
writing signed by the Debtor and the Payee.


[The remainder of this page is intentionally left blank.]


 
-3-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Promissory Note as of the
date first above written.


WORLDGATE COMMUNICATIONS, INC.
   
By: 
/s/ Harold M. Krisbergh
Name: Harold M. Krisbergh
Title: Chairman & CEO
 
ADDRESS:
 
WorldGate Communications, Inc.
3190 Tremont Avenue
Trevose, PA 19053
Attention:  Harold M. Krisbergh
Randall J. Gort
Facsimile:  (215) 354-1049



ACCEPTED AS OF THE DATE
FIRST WRITTEN ABOVE.
 
WGI INVESTOR LLC
 
By:
Praescient, LLC, its Manager
       
By:
/s/ Robert Stevanovski
    Name:  Robert Stevanovski     Title: Manager



ADDRESS:


WGI Investor LLC
c/o Praescient, LLC
P.O. Box 1086
Cornelius, NC 28031
Attention: Robert Stevanovski, Manager
Facsimile: (704) 260-3304


 

--------------------------------------------------------------------------------

 